 

Exhibit 10.1

 

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is
entered into as of the 1st day of July, 2014 (the “Effective Date”) by and
between JUBILANT CADISTA PHARMACEUTICALS, Inc (the “Company”), with principal
executive offices located at 207 Kiley Drive, Salisbury, Maryland 21801, USA
with SCOTT B. DELANEY residing at 15, Eagleview Ln., Schwenksville, PA-19473
(the “Executive”).

 

WITNESSETH

 

WHEREAS, the Company and Executive have previously entered into an Executive
Employment Agreement dated April 2, 2009 (the “2009 Agreement”) and an Amendment
No. 1 to the 2009 Agreement dated February 6, 2012 (the 2009 Agreement, as so
amended, the “Original Executive Employment Agreement”); and

 

WHEREAS, the Company and Executive both desire to extend the term of Executive’s
employment with the Company and modify certain other provisions contained in the
Original Executive Employment Agreement with respect thereto and accordingly the
Company and Executive both desire to amend and restate the Original Executive
Employment Agreement by entering into this Agreement; and

 

WHEREAS, Executive desires to accept the continuation of such employment with
the Company commencing on the Effective Date under the terms and conditions
hereof

 

NOW, THEREFORE, in consideration of the promises and mutual obligations of the
parties contained herein, and for other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:

 

1.Employment

 

The Company hereby shall continue to employ the Executive as the Chief Executive
Officer (CEO) of the Company. Executive agrees to continue to serve the Company,
during the Service Term (as defined in Section 1(C) hereof) in such capacity,
and subject to the terms and conditions set forth in this Agreement as set forth
below:

 

 

 

 

(a)Services

 

During the Service Term, the Executive, as the CEO shall have all the duties and
responsibilities customarily rendered by chief executive officers of companies
of similar size and nature and as may be delegated from time to time by the
Board of Directors of the Company (the “Board”) in their sole discretion,
including, without limitation, participation and management of strategic
initiatives of the Company. The Executive will devote his best efforts and
substantially all of his business time and attention (except for vacation
periods and periods of illness or other incapacity) to the business of the
Company. Notwithstanding the foregoing, and provided that such activities do not
interfere with the fulfillment of the Executive’s obligations hereunder, the
Executive may (A) serve as a director or trustee of any charitable or non-profit
entity; (B) acquire investment interests in entities which are not, directly or
indirectly, in competition with the Company or its Affiliates and which do not
provide supplies to the Company, or (C) own up to one percent (1%) of the
outstanding voting securities of any publicly held company regardless of whether
such publicly held company is in competition with the Company. Unless the
Company and the Executive agree to the contrary, the Executive’s principal place
of employment shall be at the Company’s offices in Horsham and Philadelphia,
Pennsylvania and as per the Company requirement he may be moved to within the
New Jersey area at any time.

 

(b)Salary, Bonus and Benefits

 

(i)Annual Base Salary

 

The Company will pay the Executive a base salary (the “Annual Base Salary”) as
the Board may designate from time to time, provided, however that the initial
Annual Base Salary shall be at the rate of Three Hundred and Eighty Five
Thousand U.S. Dollars ($385,000) per annum (the “Annual Base Salary”) as of the
Effective Date. Thereafter, the Executive’s Annual Base Salary shall be reviewed
by the Board (or its Compensation Committee) on an annual basis and shall be
adjusted accordingly based on the Employee’s performance in accordance with the
policies of the Company. The Executive’s Annual Base Salary shall be payable in
accordance with the Company’s regular payroll schedule and shall be subject to
the regular withholdings applicable to other employees of the Company. The
Executive acknowledges and agrees that the Company’s development, manufacture,
marketing and/or distribution and sale of additional pharmaceutical products as
the Board shall determine, from time to time, shall not result in any increase
in the Executive’s Annual Base Salary.

 

(ii)Bonuses

 

(x)Performance Bonus

 

The Executive shall be eligible to receive a performance bonus (the “Performance
Linked Bonus”) for each year during the Service Term based upon the achievement
of performance factors for fiscal year (April 1 to March 31) (Performance Bonus
Targets). The Performance Bonus Targets will be based on the Sample Performance
Linked Bonus Plan as described in Annexure A. The Performance Bonus Payout for
fiscal year 2015, if earned by you, will be paid as provided below. All
performance factors described in Annexure A for all ensuing fiscal years during
the Service Term will be determined within two (2) months after the commencement
of each fiscal year by the Company’s Board, and the Board will review the
criteria to be used in the Performance Linked Bonus Plan and it may choose to
adjust or modify same based on existing business requirements on a year over
year basis, based on discussion with the Executive.

 

Attached hereto as part of Annexure A is the Sample Template containing both
performance factors and “Performance Linked Bonus Payment Plan” which will be
used and changed on a year over year basis based on mutual discussion.
Importantly, the bonus paid hereunder will be capped at seventy five percent
(75%) of Annual Base Salary.

 

2

 

 

The Performance Linked Bonus shall be considered earned by the Executive upon
the approval by the Board and the adoption of the Company’s financial results
calculated on a consolidated basis with respect to the revenue areas that
Executive is responsible for overseeing for the corresponding fiscal year and
shall be paid to the Executive within 90 days after the Executive’s yearly
performance review. Notwithstanding the foregoing, the Performance Linked Bonus
shall, in all events, be paid during the calendar year in which Executive earns
the Performance Linked Bonus. For example, with respect to the fiscal year that
ends in 2015, the Performance Linked Bonus for that period shall be paid, if
earned, during the 2015 calendar year.

 

(y)            (i) Retention Bonus : As mutually agreed, Executive represents
that he has been paid a pro rata portion, equivalent to One Hundred Thousand
Dollars ($100,000), with respect to his One Hundred and Fifty Thousand
($150,000) retention bonus that was to become due on July 1, 2015, if Executive
was employed on that date with the Company. In exchange for the Company’s
agreement to accelerate his pro- rata portion of this bonus, Executive and the
Company have agreed to add the remainder of Fifty Thousand Dollars ($50,000) of
his prior retention bonus to the new retention period beginning on July 1, 2014
up through June 30, 2018, such that, conditioned on Executive being employed
continuously through June 30, 2018 by the Company, Executive will receive a
retention bonus payment of Two Hundred Seventy Five Thousand Dollars ($275,000)
which will be paid, if earned, on or before July 31, 2018.

 

(z)            Sign On Bonus The Executive shall also be entitled to receive to
a one time sign on bonus in the amount of Twenty Five Thousand U.S Dollars
($25,000) payable on July 31, 2015 In case the Executive leaves the Company,
however, prior to July 1, 2015, the entire sign on bonus of $25,000 will not be
paid to Executive.

 

(iii)Benefits. During the Service Term, the Executive will be entitled to the
following benefits:

 

·Health Insurance. The Executive shall be entitled to receive such medical,
dental and vision health benefits for the Executive and his immediate family
members, as approved by the Board and made generally available to the Company’s
senior management.

 

·401 (k) Plan. The Executive shall be eligible to participate in the Company’s
401(k) plan, including the Company’s match of the Executive’s contribution in
the amount of up to maximum three percent (3%) of the Executive’s Annual Base
Salary in effect at the time of the 401(k) plan contribution by the Executive,
subject to a lower limit, if any, set by the United States Internal Revenue
Service.

 

·Vacation/Personal Days. The Executive shall be entitled to three (3) calendar
weeks of vacation and four (4) personal days during each year of the Service
Term to be taken at a time or times mutually agreed upon by the Executive and
the Board.

 

3

 

 

·Automobile Allowance. The Executive shall receive an automobile allowance
(inclusive of lease payments if any, fuel expenses, fuel expanses for travel to
the Salisbury facility & insurance and maintenance) in the amount not to exceed
Eighteen Thousand US Dollars ($18,000) annualized during the Service Term. Such
reimbursement shall be made within thirty (30) days of the Executive’s
submission to the Company of expense reports and receipts reasonably evidencing
such automobile related expenses for each relevant period.

 

·Miscellaneous Allowance. The Executive shall be entitled to a miscellaneous
expense allowance in the amount of Twenty Thousand U.S. Dollars ($20,000) per
calendar year during the Service Term, payable on a quarterly basis during the
Service Term (and paid pro rata for any partial year).

 

(c)            Term of Employment Unless the Executive’s employment under this
Agreement is sooner terminated in accordance with the provisions of Section 1(d)
below, the Executive’s employment under this Agreement shall commence on the
Effective Date (July 1, 2014) and shall terminate on the fourth anniversary of
such date or June 30, 2018,(the “Service Term”). In order for this Agreement to
be renewed for additional one (1) year periods commencing on the date of
expiration of the Service Term and thereafter, on each successive anniversary of
such date, the Company will provide the Executive written notice of its intent
to renew 120 days prior to the expiration of the initial Service Term or 90 days
prior to the expiry of any renewal period and the Executive will then have 30
days to accept or decline such renewal. The Service Term shall include any
renewal period. If either the Company or the Executive elects not to renew this
Agreement at the end of the Service Term or any renewal period, then there will
be no obligation on behalf of the Company to provide the Severance Pay as
described in Section 1(d) (ii) (A) as a result of non-renewal after the Service
Term. If the Company elects not to renew this Agreement at the end of the
Service Term or any renewal period, Section 3(a) will be null and void as it
applies to the Executive.

 

(d)Termination,

 

(i)Events of Termination.

 

The Executive’s employment with the Company shall cease upon:

 

4

 

 

(A)The Executive’s death.

 

(B)The Executive’s voluntary resignation or retirement, on ninety (90) days’
prior written notice.

 

(C)The Executive’s Disability.

 

“Disability” shall mean Executive’s incapacity due to physical or mental illness
such that even with reasonable accommodation he is unable to perform the
essential functions of his previously assigned duties where (1) such incapacity
has been determined to exist by either (x) the Company’s disability insurance
carrier or (y) by the concurring opinions of two licensed physicians (one
selected by the Company and one by the Executive), and (2) the Board has
determined, based on competent medical advice, that such incapacity will
continue for such period of time of at least six (6) continuous months. The
Executive hereby consents to, and agrees to make himself available for such
physician examination.

 

(D)Termination by the Company by the delivery to the Executive of a written
notice from the Board that the Executive has been terminated with Cause. “Cause”
shall mean:

 

(1)The Executive’s: (aa) conviction of a felony or a crime involving moral
turpitude or the commission of any other act or omission involving dishonesty or
fraud with respect to the Company or any of its Affiliates or any of their
customers or suppliers or conviction of harassment or discrimination with
respect to any of the Company’s employees; (bb) misappropriation of funds or
assets of the Company for personal use; or (cc) engaging in any conduct which
brings the Company or any of its Affiliates into public disgrace or disrepute;

 

(2)The Executive’s continued substantial and repeated neglect of his duties,
after written notice from the Board, and such failure has not been cured within
fifteen (15) days after the Executive receives notice thereof from the Board;

 

(3)The Executive’s fraud, gross negligence or willful misconduct in the
performance of his duties hereunder;

 

(4)The Executive’s abuse of alcohol or drugs that materially adversely impact
the Executive’s ability to perform hereunder;

 

5

 

 

(5)The Executive’s engaging in behavior constituting a breach of Section 2 or 3
hereof.

 

(E)Termination by the Company by the delivery to the Executive of a ninety (90)
days’ prior written notice from the Board that the Executive has been terminated
without Cause.

 

(F)The Executive’s voluntary resignation on a ninety (90) days’ prior written
notice for “Good Reason”, “Good Reason” shall mean:

 

(1)A reduction in the Executive’s salary, bonus, or other benefits, unless such
benefits are similarly reduced for other Company executives not agreed to by the
Executive;

 

(2)Assignment of duties or a reduction in duties which are inconsistent with the
Executive’s position as the CEO- Cadista, and not agreed to by the Executive;

 

(3)A Change in Control of the Company, defined as the acquisition by any person
or entity (excluding any affiliate of the Company’s stockholder) of ownership or
control of more than 50% of the voting power of the Company; a sale or
disposition of assets totaling more than 50% of the value of the Company
(excluding any sale or disposition to an affiliate of the Company’s
stockholders); or a merger or reorganization in which the Company’s stockholders
(or any affiliate of such stockholders), immediately prior to the merger, do not
own at least 51% of the voting power of the Company after the merger.

 

(ii)Rights on Termination.

 

(A)          In the event that the Executive’s employment is terminated by the
Company without Cause or by the Executive for Good Reason (as provided in
Section 1(d)(i)(E) and Section 1(d)(i)(F)), the Company will pay to the
Executive up to six months of the Executive’s then current Annual Base Salary in
effect immediately prior to the date of termination (subject to the
qualification set forth at the end of this sentence), a bonus equal to the
average annual Performance Linked Bonus paid over the preceding three (3) years
(pro-rated until the date of termination) as described in Section 1(b)(ii)(x)
and a pro rata based payment of retention bonus as described in Section
1(b)(ii)(y) on a prorated monthly basis until the date of termination.
(collectively the, “Severance Pay”); provided, however, that such Severance Pay
shall be reduced on a dollar-for-dollar basis in an amount equal to the amount
of salary payable to the Executive by another employer during the period of the
payment of the Severance Pay. The Severance Pay shall be paid in equal monthly
installments (net of applicable withholding taxes) over a six month period
commencing on the date of termination (the “Severance Period”). In addition, the
Company will pay for the full cost of the Company provided medical and dental
coverage for the Executive and his covered dependents for a six month period
after termination. This Section 1(d)(ii)(A) shall not apply unless, and the
Company’s Severance Pay payment obligations shall not apply unless, the
Executive: (i) has executed a general release (in a form prescribed by the
Company) of all known and unknown claims that he may then have against the
Company or persons affiliated with the Company within 30 days after termination
of employment (and the Company shall be obligated to provide Executive with the
required form of release within seven (7) days after termination of employment)
and; (ii) as part of such release, Executive will agree to not prosecute any
legal action or file other proceedings based upon such claims. The Company shall
withhold payment of any Severance Pay until it receives the aforementioned
release, provided that if the Executive’s termination of employment occurs
within the last 30 days of a calendar year, then all Severance Pay that would
have been paid in such calendar year (assuming the Executive had executed, the
release required pursuant to this Section) shall be paid within 30 days after
the beginning of the following calendar year. Notwithstanding the foregoing, the
Company’s obligation to the Executive for the Severance Pay shall cease if the
Executive is in violation of the provisions of Sections 2 or 3 hereof.

 

6

 

 

(B)If the Company terminates the Executive’s employment for Cause, or due to the
Executive’s death or Disability (as provided in Sections 1(d)(i)(A) and (C)), or
if the Executive resigns or retires, the Company’s obligations to pay any
compensation or benefits under this Agreement, including, without limitation,
any Performance Linked Bonus, Retention Bonus and or Severance Pay will cease
effective on the date of termination.

 

(e)Representations of the Executive

 

The Executive hereby represents and warrants to the Company that the statements
contained in this Section 1(e) are true and accurate as of the date of this
Agreement.

 

(i)Legal Proceedings. The Executive has not been: (A) the subject of any
criminal proceeding (other than a traffic violation or other minor offense)
which has resulted in a conviction against the Executive, nor is the Executive
the subject of any pending criminal proceeding (other than a traffic violation
or other minor offense); (B) indicted for, or charged in a court of competent
jurisdiction with, any felony or crime of moral turpitude; (C) the defendant in
any civil complaint alleging damages in excess of $100,000; or (D) the defendant
in any civil complaint alleging sexual harassment, unfair labor practices or
discrimination in the work place.

 

(ii)Securities Law. The Executive has not been found in a civil action by the
Securities Exchange Commission, Commodity Futures Trading Commission, a state
securities authority or any other regulatory agency to have violated any
federal, state or other securities or commodities law.

 

7

 

 

(iii)Employment Restrictions. Other than has been disclosed to the Company, the
Executive is not currently a party to any non-competition, non-solicitation,
confidentiality or other work-related agreement which limits or restricts the
Executive’s ability to work in any particular field or in any particular
geographic region, whether or not such agreement would be violated by this
Agreement.

 

2.Confidential Information; Proprietary Information, etc.

 

(a)Obligation to Maintain Confidentiality

 

The Executive acknowledges that any Proprietary Information disclosed or made
available to the Executive or obtained, observed or known by the Executive as a
direct or indirect consequence of his employment with or performance of services
for the Company or any of its Affiliates during the course of his performance of
services for, or employment with, any of the foregoing Persons (whether or not
compensated for such services) and during the period in which the Executive is
receiving Severance Pay, are the property of the Company and its Affiliates.
Therefore, the Executive agrees that he will not at any time (whether during or
after the Executive’s term of employment) disclose or permit to be disclosed to
any Person or, directly or indirectly, utilize for his own account or permit to
be utilized by any Person any Proprietary Information or Records for any reason
whatsoever without the Board’s consent, unless and to the extent that (except as
otherwise provided in the definition of Proprietary information) the
aforementioned matters become generally known to and available for use by the
public other than as a direct or indirect result of the Executive’s acts or
omissions to act. The Executive agrees to deliver to the Company at the
termination of his employment, as a condition to receipt of the next or final
payment of compensation or Severance Pay (if applicable), or at any other time
the Company may request in writing (whether during or after the Executive’s term
of employment), all Records which he may then possess or have under his control.
The Executive further agrees that any Company or its Affiliates, including disks
and other storage media, filing cabinets or other work areas, is subject to
inspection by Company or its Affiliates and their personnel at any time with or
without notice. Nothing in this Section 2(a) shall be construed to prevent the
Executive from using his general knowledge and experience in future employment
so long as the Executive complies with this Section 2(a) and the other
restrictions contained in this Agreement.

 

8

 

 

(b)Ownership of Property

 

The Executive acknowledges that all inventions, innovations, improvements,
developments, methods, processes, programs, designs, analyses, drawings, reports
and all similar or related information (whether or not patentable) that relate
to the Company’s or any of its Affiliates’ actual or anticipated business,
research and development, or existing or future products or services and that
are conceived, developed, contributed to, made, or reduced to practice by the
Executive (either solely or jointly with others) while employed by the Company
or any of its Affiliates (including any of the foregoing that constitutes any
Proprietary information or Records) (“Work Product”) belong to the Company or
such Affiliate and the Executive hereby assigns, and agrees to assign, all of
the above Work Product to the Company or such Affiliate. Any copyrightable work
prepared in whole or in part by the Executive in the course of his work for any
of the foregoing entities shall be deemed a “work made for hire” under the
copyright laws, and the Company or such Affiliate shall own all rights therein.
To the extent that any such copyrightable work is not a “work made for hire,”
the Executive hereby assigns and agrees to assign to Company or such Affiliate
all right, title and interest, including without limitation, copyright in and to
such copyrightable work. The Executive shall promptly disclose such Work Product
and copyrightable work to the Board and perform all actions reasonably requested
by the Board (whether during or after the Executive’s term of employment) to
establish and confirm the Company’s or its Affiliate’s ownership (including,
without limitation, execution of assignments, consents, powers of attorney and
other instruments).

 

Executive shall further assist the Company, at the Company’s expense, including
for the time spent by the Executive, to further evidence, record and perfect the
assignments set forth in this Section 2(b). and to perfect, obtain, maintain,
enforce, and defend any rights specified to be so owned or assigned. To the
extent allowed by law, if the Executive uses or discloses the Executive’s own or
any third party’s confidential information or intellectual property when acting
within the scope of the Executive’s employment or otherwise on behalf of the
Company, the Company will have and the Executive hereby grants the Company a
perpetual, irrevocable, worldwide royalty-free, non-exclusive, sub licensable
right and license to exploit and exercise all such confidential information and
intellectual property rights. This Section 2 shall survive any termination of
the Agreement.

 

(c)Third Party Information

 

The Executive understands that the Company and its Affiliates will receive from
third parties confidential or proprietary information (“Third Party
Information”) subject to a duty on the Company’s and its Affiliates’ part to
maintain the confidentiality of such information and to use it only for certain
limited purposes. During the term of the Executive’s employment and thereafter,
and without in any way limiting the provisions of Sections 2(a) and 2(b) above,
the Executive shall hold Third Party Information in the strictest confidence and
shall not disclose to anyone (other than personnel of the Company or its
Affiliates who need to know such information in connection with their work for
the Company or its Affiliates) or use, except in connection with his work for
the Company or its Affiliates, Third Party Information unless expressly
authorized by a member of the Board in writing.

 

9

 

 

(d)Use of Information of Prior Employers, etc.

 

During the term of the Executive’s employment and thereafter, the Executive will
not improperly use or disclose any confidential information or trade secrets, if
any, of any former employers or any other person to whom the Executive has an
obligation of confidentiality, and will not bring onto the premises of the
Company or any of the Company’s Affiliates any unpublished documents or any
property belonging to any former employer or any other Person to whom the
Executive has an obligation of confidentiality unless consented to in writing by
the former employer or Person. The Executive will use in the performance of his
duties only information that is: (i) generally known and used by persons with
training and experience comparable to the Executive’s and that is (x) common
knowledge in the industry or (y) otherwise legally in the public domain; (ii)
otherwise provided or developed by the Company or any of its Affiliates; or
(iii) in the case of materials, property or information belonging to any former
employer or other person to whom the Executive has an obligation of
confidentiality, approved for such use in writing by such former employer or
person. In addition, the Executive will abide by any enforceable obligations
contained in any agreements that the Executive has entered into with his prior
employers or other parties to whom the Executive has an obligation of
confidentiality.

 

3.Noncompetition and Nonsolicitation

 

(a)Noncompetition.

 

As long as the Executive is an employee of the Company, and for six (6) months
thereafter (the “Noncompete Period”), the Executive shall not, directly or
indirectly own, manage, control, participate in, consult with, render services
for, or in any manner engage in any business competing with the business of the
Company, as now conducted or as conducted by the Company during the Service
Term, including, without limitation, any business that is engaged or involved to
the development, manufacture and/or sale of generic pharmaceutical products.
Notwithstanding the foregoing, in the event that the Executive is terminated
pursuant to Section 1(d)(i)(B) (retirement), Section 1(d)(i)(C) (disability) or
Section 1(d)(i)(D) (cause), or if the Executive elects not to renew the
Agreement, the noncompetition restrictions will apply to the Executive and the
Noncompete Period for this purpose shall be six (6) months, but no Severance Pay
will be due to the Executive.

 

(b)Nonsolicitation

 

As long as the Executive is an employee of the Company or any Affiliate thereof,
and (except as provided in Section 3(b)(iv) below) for two (2) years thereafter,
the Executive shall not directly or indirectly through another entity; (i)
induce or attempt to induce any employee of the Company or any Affiliate to
leave the employ of the Company or such Affiliate, or in any way interfere with
the relationship between the Company or any Affiliate and any employee thereof;
(ii) hire or employ any person who was an employee of the Company or any
Affiliate at any time during (the twelve (12) month period immediately preceding
the date of such Executive’s termination; (iii) induce or attempt to induce any
customer, client, supplier, licensee or other business relation of the Company
or any Affiliate to cease doing business with the Company or such Affiliate, or
in any way interfere with the relationship between any such customer, client,
supplier, licensee or business relation and the Company or any Affiliate; (iv)
call on, solicit or service any Person who was a customer or client of the
Company or any Affiliate at any time during the twelve (12) month period
immediately preceding the date of such Executive’s termination with respect to
any generic pharmaceutical products; or call on, solicit or service any Person
who was a Prospective Client with respect to any generic pharmaceutical
products. For purposes hereof, a “Prospective Client” means any Person whom the
Company or any of its Affiliate has entertained discussions with to become a
client or customer at any time during the nine (9) month period immediately
preceding the date of such Executive’s termination.

 

10

 

 

(c)Acknowledgement

 

The Executive acknowledges that in the course of his employment with the Company
and its Affiliates, he has and will become familiar with the trade secrets and
other Proprietary Information of the Company and its Affiliates. The Executive
further acknowledges that as the CEO, the Executive has and will have direct or
indirect responsibility, oversight or duties with respect to material aspects of
the businesses of the Company and its Affiliates and its and their current and
prospective employees, vendors, customers, clients and other business relations.

 

(d)Enforcement, etc.

 

If, at the time of enforcement of Section 2 or 3 of this Agreement, a court
holds that the restrictions stated herein are unreasonable under circumstances
then existing, the parties hereto agree that the maximum duration, scope or
geographical area reasonable under such circumstances as determined by the court
shall be substituted for the stated period, scope or area. In the event of a
breach or threatened breach of this Agreement, either of the Executive, the
Company or its successors or assigns may, in addition to other rights and
remedies existing in their favor, apply to any court of competent jurisdiction
for specific performance and/or injunctive or other relief in order to enforce,
or prevent any violations of, the provisions hereof (without posting a bond or
other security).

 

(e)Submission to Jurisdiction

 

The parties hereby (i) submit to the jurisdiction of any state or federal court
sitting in the State of Maryland in any action or proceeding arising out of or
relating to Section 2 and/or 3 of this Agreement; (ii) agree that all claims in
respect of such action or proceeding may be head or determined in any such
court; and (iii) agree not to bring any action or proceeding arising out of or
relating to Section 2 and/or 3 of this Agreement in any other court. The parties
hereby waive any defense of inconvenient forum to the maintenance of any action
or proceeding so brought and waives any bond, surety or other security that
might be required of any other party with respect thereto. The parties hereby
agree that a final judgment, after exhaustion of all appeals, in any action or
proceeding so brought shall be conclusive and may be enforced by suit on the
judgment or in any other manner provided by law.

 

11

 

 

GENERAL PROVISIONS

 

4.Definitions

 

“Affiliate” of any particular person or entity means any other person or entity
controlling, controlled by or under common control with such particular person
or entity.

 

“Board” means the Board of Directors of the Company.

 

“Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

 

“Proprietary Information” means any and all data and information concerning the
business affairs of the Company or any of its Affiliates and not generally known
in the industry in which the Company or any of its Affiliates is or may become
engaged, and any other information concerning any matters affecting or relating
to the Company’s or its Affiliates businesses, but in any event Proprietary
Information shall include, any of the Company’s and its Affiliates’ past,
present or prospective business opportunities, including information concerning
acquisition opportunities in or reasonably related to the Company’s or its
Affiliates businesses or industries, customers, customer lists, clients, client
lists, the prices the Company and its Affiliates obtain or have obtained from
the sale of, or at which they sell or have sold, their products, unit volume of
sales to past or present customers and clients, or any other information
concerning the business of the Company and its Affiliates, their manner of
operation, their plans, processes, figures, sales figures, projections,
estimates, tax records, personnel history, accounting procedures, promotions,
supply sources, contracts, know-how, trade secretes, information relating to
research, development, inventions, technology, manufacture, purchasing,
engineering, marketing, merchandising or selling, or other data without regard
to whether all of the foregoing matters will be deemed confidential, material or
important.

 

“Records” means (f) any and all procedure manuals, books, records and accounts;
(ii) all property of the Company and its Affiliates, including papers, note
books, tapes and similar repositories containing Proprietary Information; (iii)
all invoices and commission reports; (iv) customer lists – partial and/or
complete; (v) data layouts, magnetic tape layouts, diskette layouts, etc.; (vi)
samples; (vii) promotional letters, brochures and advertising materials; (viii)
displays and display materials; (ix) correspondence and old or current proposals
to any former, present or prospective customer of the Company and its
Affiliates; (x) information concerning revenues and profitability and any other
financial conditions of the Company and its Affiliates; (xi) information
concerning the Company and its Affiliates which was input by the Executive or at
his direction, under his supervision or with his knowledge, including on any
floppy disk, diskette, cassette or similar device used in, or in connection
with, any computer, recording devices or typewriter, (xii) data, account,
information or other matters furnished by customers of the Company and its
Affiliates; and (xiii) all copies of any of the foregoing data, documents or
devices whether in the form of carbon copies, photo copies, copies of floppy
disks, diskettes, tapes or in any other manner whatsoever.

 

12

 

 

5.Notices

 

Any notice or other communication required or permitted hereunder shall be in
writing and shall be deemed to have been duly given (a) on the day of delivery
if delivered in person, or if delivered by facsimile, upon confirmation of
receipt, (b) on the first business day following the date of dispatch if
delivered by a nationally recognized express courier service, or (c) on the
fifth business day following the date of mailing if delivered by registered or
certified mail, return receipt requested, postage prepaid. All notices hereunder
shall be delivered as set forth below, or pursuant to such other instructions as
may be designated by notice given in accordance with this Section 5 by the party
to receive such notice:

 

If to the Company:

 

Cadista Pharmaceuticals Ltd

207 Kiley Drive

SalisburyMaryland 21801, USA

Attn: Chief Financial Officer

Tel: (410) 860-8500

Fax: (410) 860-8719

 

With a copy to:

 

LeClairRyan

One Riverfront Plaza

1037 Raymond Blvd.

Newark, NJ 07102

Attention: John P. Reilly, Esq.

Tel. No.: (973) 491-3600

Fax No.: (973) 491-3555

 

If to the Executive:

 

Scott B Delaney

15, Eagleview Ln.,

Schwenksville, PA 19473

 

or such other addresses or to the attention of such other person as the
recipient party shall have specified by prior written notice to the sending
party. Any notice under this Agreement will be deemed to have been given when so
delivered or sent or, if mailed, five (5) days after deposit in the U.S. mail.

 

13

 

 

6.General Provisions.

 

(a)Generally Accepted Accounting Principles: Adjustments of Numbers

 

Where any accounting determination or calculation is required to be made under
this Agreement or the exhibits hereto, such determination or calculation (unless
otherwise provided) shall be made in accordance with generally accepted
accounting principles, consistently applied, except that if because of a change
in generally accepted accounting principles the Company would have to alter a
previously utilized accounting method or policy in order to remain in compliance
with generally accepted accounting principles, such determination or calculation
shall continue to be made in accordance with the Company’s previous accounting
methods and policies.

 

(b)Severability

 

Whenever possible, each provision of this Agreement will be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability will not affect any other provision or any other
jurisdiction, but this Agreement will be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

 

(c)Complete Agreement

 

This Agreement, those documents expressly referred to herein and other documents
of even date herewith embody the complete agreement and understanding among the
parties and supersede and preempt and prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way.

 

(d)Counterparts

 

This Agreement may be executed in separate counterparts, including by facsimile,
including facsimile, each of which is deemed to be an original and all of which
taken together constitute one and the same agreement.

 

(e)Successors and Assigns

 

Except as otherwise provided herein, this Agreement shall bind and inure to the
benefit of and be enforceable by the Executive and the Company and their
respective successors and assigns; provided that the rights and obligations of
the Executive under this Agreement shall not be assignable and, provided further
that the rights and obligations of the Company may be assigned to any Affiliate
of the Company.

 

14

 

 

(f)Choice of Law: Jurisdiction

 

This Agreement will be governed by and construed in accordance with the internal
laws of the State of Maryland without giving effect to any choice of law or
conflict of law provision or rule that would cause the application of the laws
of any jurisdiction other than the State of Maryland. The parties hereby: (i)
submit to the jurisdiction of any state or federal court sitting in the State of
Maryland in any action or proceeding arising out of or relating to this
Agreement; (ii) agree that all claims in respect of such action or proceeding
may be heard or determined in any such court; (iii) waive, to the fullest extent
permitted by applicable law, any right they may have to a trail by jury in
respect of any litigation directly or indirectly arising out of; under or in
connection with this Agreement; and (iv) agree not to bring any action or
proceeding arising out of or relating to this Agreement in any other court. The
Executive hereby waives any defense of inconvenient forum to the maintenance of
any action or proceeding so bought and waives any bond, surety or other security
that might be required of any other party with respect thereto. The parties
hereby agrees that a final judgment in any action or proceeding so brought shall
be conclusive and may be enforced by suit on the judgment or in any other manner
provided by law.

 

(g)Remedies

 

Each of the parties to this Agreement will be entitled to enforce its rights
under this Agreement specifically, to recover damages and costs (including
attorney’s fees) caused by any breach of any provision of this Agreement and to
exercise all other rights existing in its favor. The Parties hereto agree and
acknowledge that money damages may not be an adequate remedy for any breach of
the provisions of this Agreement and that any party may in its sole discretion
apply to any court of law or equity of competent jurisdiction (without posting
any bond or deposit) for specific performance and/or other injunctive relief in
order to enforce or prevent any violations of the provisions of this Agreement.

 

(h)Amendment and Waiver

 

The provisions of this Agreement may be amended and or waived only with the
prior written consent of the Company and the Executive.

 

(i)Business Days

 

If any time period for giving notice or taking action hereunder expires on a day
which is a Saturday, Sunday or holiday in the State of Maryland, the time period
shall be automatically extended to the business day immediately following, such
Saturday, Sunday or holiday.(j)      No Waiver

 

A waiver by any party hereto of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which such party
would otherwise have on any future occasion. No failure to exercise nor any
delay in exercising on the part of any party hereto, any right, power or
privilege hereunder shall preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided are cumulative and may be exercised singly or concurrently, and are not
exclusive of any rights or remedies provided by law.

 

15

 

 

 

(k)          Insurance

 

The Company, at its discretion, may apply for and procure in its own name for
its own benefit life and/or disability insurance on the Executive in any amount
or amounts considered available. The Executive agrees to cooperate in any
medical or other examination, supply any information, and to execute and deliver
any applications or other instruments in writing as may be reasonably necessary
to obtain and constitute such insurance. The Executive hereby represents that he
has no reason to believe that his life is not insurable at rates now prevailing
for healthy men of his age.

 

(i)          Offset

 

Whenever the Company or any of its Affiliates is to pay any sum to the Executive
or any Affiliate or related person thereof any amounts that the Executive or
such Affiliate or related person owes to the Company or any of its Affiliate may
be deducted from that sum before payment.

 

(m)          Indemnification and Reimbursement of Payments on Behalf of the
Executive

 

The Executive shall at all time remain responsible for any and all federal,
state, provincial, local or foreign withholding taxes, excise taxes, or
employment taxes (“Taxes”) imposed with respect to the Executive’s compensation
or other payments from the Company including, but not limited to, wages,
bonuses, etc. The Executive shall indemnify and hold harmless the Company and
its Affiliates, and their respective officers, directors and representatives,
from any and all costs, expenses, interest and penalties incurred by such
persons/entities in connection with the Executive’s failure to pay such Taxes.
The Company shall be entitled to deduct or withhold the Taxes from any amounts
owing from the Company to the Executive.

 

(o)          Further Assurances

 

Executive shall execute and deliver all documents, provide all information, and
take or refrain from taking such actions as may be necessary or appropriate to
achieve the purposes of this Agreement.

 

(p)          Assistance in Litigation with Third Parties

 

During the Service Term and for three (3) years thereafter, the Executive shall
furnish, subject to the Company’s satisfaction of the Executive’s reasonable
out-of-pocket expenses and reasonable time spent, proper information and
assistance in connection with any litigation (whether actual, pending or
threatened) by or against the Company and any third party, pertaining to the
activities engaged in or work produced by the Executive during the Service Term.

 

16

 

 

7.          Section 409A Provisions

 

(a)          Section 409A. The intent of the parties is that payments and
benefits under this Agreement comply with, or be exempt from, Internal Revenue
Code Section 409A (“Code Section 409A”) and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be in compliance therewith. If
the Executive notifies the Company (with specificity as to the reason therefore)
that the Executive believes that any provision of this Agreement (or of any
award of compensation, including equity compensation or benefits) would cause
the Executive to incur any additional tax or interest under Code Section 409A,
the Company shall, after consulting with the Executive, reform such provision to
try to comply with Code Section 409A through good faith modifications to the
minimum extent reasonably appropriate to conform with Code Section 409A. To the
extent that any provision hereof is modified in order to comply with, or be
exempt from, Code Section 409A, such modification shall be made in good faith
and shall, to the maximum extent reasonably possible, maintain the original
intent and economic benefit to the Executive and the Company of the applicable
provision without violating the provisions of Code Section 409A.

 

(b)          A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits that are considered nonqualified deferred compensation under
Code Section 409A upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to “the Date of Termination,” “termination,” “termination of
employment” or like terms shall mean “separation from service.” If the Executive
is deemed on the date of termination to be a “specified employee” within the
meaning of that term under Code Section 409A(a)(2)(B), then with regard to any
payment that is considered nonqualified deferred compensation under Code Section
409A payable on account of a “separation from service,” such payment or benefit
shall be made or provided at the date which is the earlier of (i) the expiration
of the six (6)-month period measured from the date of such “separation from
service” of the Executive, and (ii) the date of the Executive's death (the
“Delay Period”). Upon the expiration of the Delay Period, all payments and
benefits delayed pursuant to this Section (whether they would have otherwise
been payable in a single sum or in installments in the absence of such delay)
shall be paid or reimbursed to the Executive in a lump sum on the first business
day following the end of the Delay Period, and any remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein.

 

(c)          All expenses or other reimbursements paid pursuant to this
Agreement that are taxable income to the Executive shall in no event be paid
later than the end of the calendar year next following the calendar year in
which the Executive incurs such expense or pays such related tax. With regard to
any provision herein that provides for reimbursement of costs and expenses or
in-kind benefits, except as permitted by Section 409A, (A) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, (B) the amount of expenses eligible for
reimbursement, of in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, provided that the foregoing clause (B)
shall not be violated with regard to expenses reimbursed under any arrangement
covered by Code Section 105(b) solely because such expenses are subject to a
limit related to the period the arrangement is in effect and (C) such payments
shall be made on or before the last day of the Executive's taxable year
following the taxable year in which the expense occurred. Any tax gross-up
payment as provided herein shall be made in any event no later than the end of
the calendar year immediately following the calendar year in which the Executive
remits the related taxes, and any reimbursement of expenses incurred due to a
tax audit or litigation shall be made no later than the end of the calendar year
immediately following the calendar year in which the taxes that are the subject
of the audit or litigation are remitted to the taxing authority, or, if no taxes
are to be remitted, the end of the calendar year following the calendar year in
which the audit or litigation is completed.

 

17

 

 

(d)          For purposes of Code Section 409A, the Executive's right to receive
any installment payments pursuant to this Agreement shall be treated as a right
to receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within thirty (30) days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.

 

8.          Notwithstanding anything in this Agreement to the contrary, no
amount payable under the Agreement that is subject to the requirements of
Internal Revenue Code Section 409A(a)(2)(B)(i) shall be paid prior to eighteen
(18) months after the date of this Agreement.

 

9.          With respect to the payment of any Severance Pay due to the
Executive, such Severance Pay will be paid to Employee in monthly installments,
according to Employer's normal payroll practices.

 

10.        Upon the execution and delivery of this Agreement by each of the
parties, the Original Executive Employment Agreement shall be deemed terminated,
null and void and of no further force and effect, the Original Executive
Employment Agreement being superseded in full by the terms and provisions of
this Agreement.

 

18

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 

  JUBILANT CADISTA PHARMACEUTICALS, INC.       By: /s/ Kamal Mandan       Name:
KAMAL MANDAN       Title: CHIEF FINANCIAL OFFICER     Dated:  August 6, 2014    
    /s/ Scott Delaney   SCOTT B. DELANEY     Dated:  August 4, 2014  

 

19

 

 

ANNEXURE A

 

 

 

 

 

Sample Performance Linked Bonus Plan   Factors Total Weightage
for each category
in a Balanced
scorecard Criteria for
Performance Measures Weightage Budgeted
FY15 Actual
FY15 %
Achievement
FY15 Factor Efficiency
Index considering
 % Achievement
FY15 Total
Performance
Index
Considering %
Achievement
FY15   Financial 80% Revenue $ % - - - - %   EBIDTA $ % - - - -   ROCE % % - - -
-   Customer 10% Will be finalized
by the Board % - - - -     Employee 10% % - - - -      Over All Performance
Achievement %  

 

 

 

 

Scott Delaney - Performance Linked Bonus Payment Plan   < 90%  'Over All
Performance Achievement  - the Executive will receive 0% of the base salary
102%  'Over All Performance Achievement  - the Executive will receive 52% of the
base salary 115%  'Over All Performance Achievement  - the Executive will
receive 65% of the base salary 90%  'Over All Performance Achievement  - the
Executive will receive 40% of the base salary 103%  'Over All Performance
Achievement  - the Executive will receive 53% of the base salary 116%  'Over All
Performance Achievement  - the Executive will receive 66% of the base salary
91%  'Over All Performance Achievement  - the Executive will receive 41% of the
base salary 104%  'Over All Performance Achievement  - the Executive will
receive 54% of the base salary 117%  'Over All Performance Achievement  - the
Executive will receive 67% of the base salary 92%  'Over All Performance
Achievement  - the Executive will receive 42% of the base salary 105%  'Over All
Performance Achievement  - the Executive will receive 55% of the base salary
118%  'Over All Performance Achievement  - the Executive will receive 68% of the
base salary 93%  'Over All Performance Achievement  - the Executive will receive
43% of the base salary 106%  'Over All Performance Achievement  - the Executive
will receive 56% of the base salary 119%  'Over All Performance Achievement  -
the Executive will receive 69% of the base salary 94%  'Over All Performance
Achievement  - the Executive will receive 44% of the base salary 107%  'Over All
Performance Achievement  - the Executive will receive 57% of the base salary
120%  'Over All Performance Achievement  - the Executive will receive 70% of the
base salary 95%  'Over All Performance Achievement  - the Executive will receive
45% of the base salary 108%  'Over All Performance Achievement  - the Executive
will receive 58% of the base salary 121%  'Over All Performance Achievement  -
the Executive will receive 71% of the base salary 96%  'Over All Performance
Achievement  - the Executive will receive 46% of the base salary 109%  'Over All
Performance Achievement  - the Executive will receive 59% of the base salary
122%  'Over All Performance Achievement  - the Executive will receive 72% of the
base salary 97%  'Over All Performance Achievement  - the Executive will receive
47% of the base salary 110%  'Over All Performance Achievement  - the Executive
will receive 60% of the base salary 123%  'Over All Performance Achievement  -
the Executive will receive 73% of the base salary

 

 

 

 

Scott Delaney - Performance Linked Bonus Payment Plan   98%  'Over All
Performance Achievement  - the Executive will receive 48% of the base salary
111%  'Over All Performance Achievement  - the Executive will receive 61% of the
base salary 124%  'Over All Performance Achievement  - the Executive will
receive 74% of the base salary 99%  'Over All Performance Achievement  - the
Executive will receive 49% of the base salary 112%  'Over All Performance
Achievement  - the Executive will receive 62% of the base salary 125%  'Over All
Performance Achievement  - the Executive will receive 75% of the base salary
100%  'Over All Performance Achievement  - the Executive will receive 50% of the
base salary 113%  'Over All Performance Achievement  - the Executive will
receive 63% of the base salary   101%  'Over All Performance Achievement  - the
Executive will receive 51% of the base salary 114%  'Over All Performance
Achievement  - the Executive will receive 64% of the base salary  

 

 

 